Exhibit 99.4 Pro Forma Financial Information The following unaudited pro forma condensed balance sheet as of September 30, 2013 and the unaudited pro forma condensed statements of operations for the nine months ended September 30, 2013 and for the year ended December 31, 2012 are derived from the historical financial statements of the Company after giving effect to the acquisition of the assets and liabilities of the Acquired Business under the terms of the BVX Purchase Agreement. The unaudited pro forma condensed statements of operations for the nine months ended September 30, 2013 and for the year ended December 31, 2012 give pro forma effect to the business combination as if it had occurred on January 1, 2012. The unaudited pro forma condensed combined balance sheet as of September 30, 2013 assumes that the business combination was effective on September 30, 2013. The unaudited pro forma condensed statement of operations for the year ended December 31, 2012 was derived from Fusion's audited consolidated statement of operations and the audited statement of operations of the Acquired Business, in each case, for the year ended December 31, 2012. The unaudited pro forma condensed balance sheet and statement of operations as of and for the nine months ended September 30, 2013 were derived from Fusion's unaudited condensed consolidated financial statements and the unaudited financial statements of the Acquired Business, in each case, as of and for the nine months ended September 30, 2013. The unaudited pro forma condensed financial information has been prepared by the Company using the acquisition method of accounting in accordance with U.S. GAAP.The Company has been treated as the acquirer in the business combination for accounting purposes. The acquisition accounting is dependent upon certain valuation and other studies that have yet to progress to a stage where there is sufficient information to provide a definitive measurement.The assets and liabilities of the Acquired Business have been measured based on various preliminary estimates using assumptions that the Company believes are reasonable based on information that is currently available. Differences between these preliminary estimates and the final acquisition accounting will occur, and those differences could have a material impact on the accompanying unaudited pro forma condensed financial statements and the combined company’s future results of operations and financial position. The pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed financial statements prepared in accordance with the rules and regulations of the Securities and Exchange Commission. The Company has commenced the necessary valuation and other studies required to complete the acquisition accounting and intends to finalize the acquisition accounting as soon as practicable within the required measurement period in accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) Topic 805, Business Combinations, but in no event later than one year following completion of the transaction. The following unaudited pro forma financial statements are based on, and should be read in conjunction with: ● The Company’s audited financial statements and the related notes thereto for the year ended December 31, 2012 included in the Company’s Annual Report on Form 10-K filed on April 1, 2013. ● The Company’s unaudited financial statements and the related notes thereto as of and for the nine months ended September 30, 2013 included in the Company’s Quarterly Report on Form 10-Q filed on November 14, 2013. ● The audited financial statements of Broadvox Enterprise Services for the years ended December 31, 2012 and 2011 and the unaudited financial statements of Broadvox Enterprise Services as of and for the nine months ended September 30, 2013 appearing elsewhere in this report. The pro forma financial statements give effect to the following transactions: ● The acquisition of the Acquired Business as described in Item 2.01 of this report. ● The issuance of convertible preferred stock and warrants described in item 3.02 of this report. ● The issuance of the Notes and related transactions as described in Item 2.03 of this report. The unaudited pro forma financial statements are for informational purposes only, are not indications of future performance, and should not be considered indicative of actual results that would have been achieved had the forgoing transactions actually been consummated on the dates or at the beginning of the periods presented. 1 Fusion Telecommunications International, Inc.
